Title: Thomas Jefferson to Nicholas H. Lewis, 23 December 1816
From: Jefferson, Thomas
To: Lewis, Nicholas H.


          
            Dear Sir
            Monticello Dec. 23. 16
          
          Having occasion to look over my correspondence with mr Minor as Secretary of the Rivanna co. I find  that I have either lost, mislaid or returned to him a draught of an Indenture prepared by him and inclosed to me in his letter of Nov. 10. 1810. by turning to that letter which is in my possession, but a copy of it, no doubt, retained by him, you will find a description of the Indenture. could you do me the favor either to furnish me a copy of it it would oblige me much, for I take for granted there can be no impropriety in asking the copy of a paper the original of which had been sent to me. I pray you to accept the assurance of my great esteem & respect.
          Th: Jefferson
        